C. D. San Juan. Daños y perjuicios.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, en este caso la corte inferior dictó sentencia en septiembre 23, 1942 declarando sin lugar la demanda, sentencia que fué notificada a las partes el 5 de octubre del mismo año habiéndose registrado dicha notificación en la misma fecha;
Por Cuanto, los demandantes radicaron su escrito de apelación en noviembre 4 de 1942 y habiendo solicitado que se hiciera la trans-cripción de evidencia la corte inferior así lo ordenó concediendo luego un nuevo término al taquígrafo para hacerlo, el cual venció el día 10 de enero de 1943;
Por Cuanto, vencido dicho nuevo término los apelantes solicita-ron una nueva prórroga para radicar dicha transcripción la que les fué denegada el día 10 de febrero de 1943 y habiendo los apelantes solicitado la reconsideración de dicha orden denegatoria la corte inferior señaló una vista para oír a las partes el día 23 de febrero a la cual no comparecieron los apelantes procediendo dicha corte a dictar resolución denegando la reconsideración;
Por Cuanto, basado en los anteriores hechos, que aparecen com-probados por certificaciones del Secretario de la corte inferior, los apelados han solicitado la desestimación del recurso por abandono, no habiendo hecho oposición los apelantes ni comparecido a la vista señalada para oír a las partes.
Por tanto, se declara con lugar la moción y se desestima el re-curso por abandono.